Citation Nr: 1817183	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  11-13 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Kuczynski, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1977 to November 1981 and from December 1981 to September 2000.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2017.  A transcript is of record.  The record was held open for 60 days to allow for the submission of additional evidence. 

The Board remanded the case for further development in June 2017.  That development was completed, and the case has since been returned to the Board for appellate review.   

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records. 


FINDING OF FACT

A heart disorder did not manifest in service or to a compensable degree within one year thereafter and is not causally or etiologically related to the Veteran's military service.


CONCLUSION OF LAW

A heart disorder was not incurred in active service, nor may it be presumed to have been so incurred.  38 U.S.C. §§ 1101, 1110, 1131, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C. §§1110, 1131 (2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. §3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Arteriosclerosis and cardiovascular-renal disease are considered to be a chronic disease for VA compensation purposes.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. 38 C.F.R. §§3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C. §§1101, 1112, 1113, 1137; 38 C.F.R. §§3.307, 3.309.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for a heart disorder.

The Veteran's service treatment records show that he sought treatment in November 1999 with complaints of chest pain during intercourse.  It was noted that an EKG had been normal and that his mother had a history of heart problems.  He was seen a few days later in December 1999 with complaints of middle chest pain and pressure during intercourse.  The pain eased after ceasing activity.  He also reported having other episodes, but it was noted that he had been able to play racquetball without problems. The impression was atypical chest pain, and he was referred for a cariology consultation.  

During a July 2000 separation examination, the Veteran reported having pain or pressure in his chest as well as palpitation or a pounding heart, but he denied having a medical history of heart trouble.  The examiner noted that he had sought treatment in December 1999, but there was no intervening history and the condition was not considered disabling.  A clinical evaluation at that time found his heart and vascular system to be normal.  

The Veteran was subsequently seen in August 2000 at which time he reported having anxiety regarding his separation from service.  He also indicated that chest pressure was more common during sexual activity; he was able to ride his bicycle to the appointment with no increased discomfort.  He was assessed as having atypical chest pain.

Following his military service, the Veteran underwent a cardiac stress test after experiencing non-exertional chest pain in December 2003, which showed no abnormalities or signs of ischemic disease.  The Veteran suffered a heart attack in May 2004 and was diagnosed with a myocardial infarction and coronary artery disease.  

In regards to whether a chronic disease was shown during service or within a year of separation, the Board finds that such a diagnosis was not shown.  To determine that a chronic disease was "shown in service," the disease identity must be established and the diagnosis not subject to legitimate question. 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1331.  Indeed, a September 2000 general medical VA examination report reveals that the Veteran's heart tones were regular and normal, there was no murmur, gallop, or rub, and it was noted he had a history of atypical chest pain with equivocal nonspecific changes on a treadmill test.  Moreover, the Veteran was not diagnosed or treated for a heart disorder until over three years after service, as evidenced by treatment records.  Thus, the Veteran is not entitled to service connection on a presumptive basis, either as a chronic disease during service or within one year of service. 38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); Walker, 708 F.3d 1335 -37.  Therefore, chronicity is not established in service or within a year of separation.

The Board does acknowledge the Veteran's contention that he suffered a heart attack in August 2000 during his military service and that he was later diagnosed with a heart disorder in May 2004. See December 2012 statement.  He has also asserted that the symptoms he experienced in service are the same as he still experiences with his currently diagnosed coronary artery disease. See April 2017 hearing transcript; August 2017 VA examination report.  Although lay persons are competent to report observable symptomatology and provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the diagnosis of a heart disorder and its etiology falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The specific question of a diagnosis in service and the etiology of this disorder is a complex medical matter that falls outside the realm of common knowledge of a lay person, particularly in light of the diagnostic testing required even for medical providers to render a diagnosis. See Jandreau, 492 F.3d at 1377.

Moreover, the Board finds the August 2017 VA examiner's opinion to be more probative that the Veteran's general assertions.  The examiner found the Veteran to be truthful in describing his continued symptoms since service.  However, he explained that objective evidence is needed in order to provide a medical opinion on the existence of verifiable cardiac disease.  He observed that the Veteran had an episode of chest pain during exertional coitus in service, but noted that the chest pain was not associated with any radiating pain, dyspnea, or arrhythmia.  In fact, the Veteran had stated that all of his chest pain and cardiac symptoms have been without radiating symptoms of pain or tingling.  Moreover, when he was evaluated by his Navy medical providers, the Veteran did not have objective evidence of ischemic heart disease either on EKG or a stress test.  Furthermore, in that same time period, he was subjected to other exertional (non-coital) activities during his physical fitness testing without the onset of chest pain.  Therefore, it was determined by the Navy physicians that that the Veteran did not meet the criteria for a cardiac catheterization.

The August 2017 VA examiner also observed that there was no objective or reported chest pain in the Veteran's two years after service.  It was not until December 2003 that the Veteran had an episode of non-exertional chest pain/pressure.  However, a cardiac stress test again did not show signs of ischemic heart disease, and the treating physicians did not order a cardiac catheterization/angio procedure.  The examiner noted that it was not until May 2004 that the Veteran had a thrombus occlusion of his coronary vasculature and an associated myocardial infarction.  

The August 2017 VA examiner concluded that the objective medical evidence does not provide enough weight to render a probability of 50 percent or more that the chest pain in service was cardiac.  In making this determination, he explained that it does not mean that there was an absence of coronary artery disease (CAD).  CAD is present in many individuals, but not all progress to ischemic heart disease.  In addition, chest pain may be related to several factors.  When it occurs during coitus, there may be more than just a physical problem of oxygen deficit to heart muscle.  There may be coital-associated emotional issues that may have contributed.  However, the examiner stated that this is unknown for certain.  Nevertheless, in light of the fact that the Veteran had no chest pain during the physical exertion of his physical fitness testing (PT test) in the same time period, there was a negative stress test, and there was no chest pain in the following three years after his military service, the examiner found that the probability that the in-service report of chest pain was of cardiac origin was less than 50 percent.  Therefore, he opined that it is less likely than not that the Veteran's current heart disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service, to include any symptomatology therein.

The Board also acknowledges that an April 2006 VA examiner had stated that he could not resolve the issue in this case without resorting to speculation.  The Board notes that medical opinions that are speculative general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim. See e.g. Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010) (noting that the phrase, "without resort to mere speculation," must not become a mantra that short circuits the careful consideration to which each claimant's case is entitled).  Thus, the statement has no probative value.

The Board finds that, after weighing the evidence, the August 2017 VA examiner's medical opinion is the most probative evidence of record.  The opinion was based on a review of the record and his own medical expertise, training, and knowledge.  The examiner also supported his conclusion with rationale.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a heart disorder, and the claim must be denied.  As the preponderance of the evidence is against the claim for service connection for a heart disorder, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a heart disorder is denied.



____________________________________________
J.W. ZISSIMOS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


